Citation Nr: 0825209	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran served on active duty from August 1988 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2007, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's right knee disorder did not have its onset 
during active service and is not otherwise etiologically 
related to the veteran's service or to a service-connected 
disability.

2.  The veteran's left knee disability is manifested by 
crepitus, minor limitation of flexion, degenerative joint 
disease, and pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder, on a direct basis or as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 
5256, 5257, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2003, February 2007, and June 2007 
letters, with respect to the claim of entitlement to service 
connection and increased disability ratings.  The February 
2007 and June 2007 letters also indicated that in determining 
a disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2003, February 2007, and June 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2003, prior to 
the adjudication of the matter in March 2003. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this principle has been fulfilled by 
the January 2003, February 2007, and June 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 2003 and March 2008.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Right Knee
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Because VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran claims entitlement to service connection for a 
right knee disorder.  The veteran alleges that his current 
right knee disorder is secondary to his service-connected 
left knee disability.  A review of record demonstrates that 
the probative evidence of record contains no indication that 
the veteran's current right knee disorder is causally related 
to his period of active service, any incident therein, or any 
service-connected disability.   

Service medical records are silent for any complaints or 
treatment of a right knee disorder.  Rather, a February 1990 
Medical Board report indicated that there was no evidence of 
effusion or joint line tenderness in the right knee.  
Additionally, patellar apprehension and compression, patellar 
inhibition, McMurray, Steinmann, Lachman, Anterior Drawer, 
Posterior Drawer, pivot shift, and varus and valgus stress 
tests were negative.  The veteran had full range of motion in 
the right knee. 

Similarly, the post-service medical evidence of record is 
negative for any notations of a right knee disorder for years 
after service separation.  Upon VA examination in February 
1992, the veteran had full range of motion in the right knee.  
The veteran reported the onset of his right knee pain in 
2002, approximately 12 years after his discharge from 
service.  In December 2002, the veteran presented with 
complaints of a two month history of bilateral knee pain.  
The veteran alleged that when his left knee started bothering 
him he started favoring the right knee and then he began 
experiencing problems in the right knee.  At that time, the 
veteran was employed in a warehouse and had been doing heavy 
lifting.  Physical examination revealed full range of motion 
in the right knee; however, the veteran did complain of pain 
on motion.  There was no crepitus, bogginess, or swelling.  
X-rays were normal.

Upon VA examination, in January 2003, the veteran was 
diagnosed as having right knee arthralgia of an uncertain 
etiology.  The right knee was warm to palpation with erythema 
covering the anterior surface of the knee.  There was mild 
peripatellar effusion present and anteroposterior and 
mediolateral instability.  X-rays did not reveal any 
abnormalities.  

A February 2003 MRI report demonstrated a radial tear of the 
anterior body of the lateral meniscus and small-moderate 
joint effusion.  A March 2007 MRI report demonstrated 
thickening of Hoffa's fat pad, suggestive of a prior 
arthroscopy.  Additionally, there was slight laxity in the 
anterior cruciate ligaments, suggestive of a partial chronic 
tear.  There was also minimal joint effusion and a large tear 
of the posterior horn of the lateral meniscus.  

In March 2008, the veteran was afforded an additional VA 
examination.  Range of motion of the right knee was from zero 
to 95 degrees, with pain beginning at 90 degrees.  There was 
no additional limitation of motion with repetitive use.  
There was evidence of edema, painful motion, and crepitus.  
There was no evidence of instability, patellar abnormality, 
meniscus abnormality, or Osgood Schlater's disease.  The 
veteran was diagnosed as having a right lateral meniscus 
tear.  The examiner opined that the veteran's current right 
knee disorder was less likely than not caused by or the 
result of the veteran's service-connected left knee 
disability.  Rather, he opined that it was most likely 
related to right knee trauma.  He noted that the veteran's 
history was difficult to obtain, due to multiple 
discrepancies; although the veteran adamantly denied any 
history of a right knee injury, there was a large healed scar 
superior on the right knee suggestive of some trauma.  There 
is no other competent medical opinion to the contrary.  

The only evidence linking the veteran's current right knee 
disorder to his service-connected left knee disability or 
service is the veteran's own assertion.  As a layperson he is 
not competent to offer medical evidence of the etiology of 
his current right knee disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds no evidence of right knee disorder during 
service or as a result of service, to include the service-
connected left knee disability.  The lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage, 10 Vet. App. at 496.  Thus, the Board 
finds no medical opinion or showing of chronicity to link the 
veteran's claimed condition to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim of 
service connection for a  right knee disorder must be denied.

Left Knee 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for his left knee disability.  The 
veteran's left knee post-operative lateral meniscal tear has 
been rated as 10 percent disabling pursuant to Diagnostic 
Code 5259, for symptomatic removal of semilunar cartilage.  
The assigned 10 percent evaluation is the maximum scheduler 
rating assignable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  Thus the Board will consider whether the veteran 
is entitled to an increased disability rating under the other 
rating criteria for the left knee.

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, DC 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated as 
noncompensable when limited to 60 degrees, 10 percent when 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of a leg (knee) is rated 
noncompensable when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, 40 percent when 
limited to 30 degrees, and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Although the Board cannot grant a higher rating under 
Diagnostic Code 5259, the Board will considered whether the 
veteran's left knee disability is manifested by additional 
symptomatology not contemplated by Diagnostic Code 5259.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In December 2002, the veteran presented with complaints of a 
month history of bilateral knee pain.  Physical examination 
revealed full range of motion in the left knee, with 
complaints of pain on motion.  There was no crepitus, 
bogginess, or swelling.  X-rays of the left knee were normal. 

In January 2003, the veteran was afforded a VA examination.  
There was no evidence of heat, erythema, or effusion.  There 
was demonstrable medial lateral instability.  X-rays did not 
reveal any abnormalities.  The veteran was diagnosed as 
having a healed left medial menisectomy, with residual 
discomfort and moderate loss of functionality.

In December 2003, there was evidence of mild effusion.  A 
February 2006 MRI demonstrated a linear tear through the body 
of the lateral meniscus, which did extend to the inferior 
articular surface.  An April 2006 x-ray report indicated 
there was no acute bone or joint abnormality.  In May 2006, 
the veteran presented with complains of swelling and giving 
away of the left knee.  X-rays revealed no fracture.  In July 
2006, the veteran underwent an arthroscopic debridement, 
posterior horn left lateral meniscus.  At the time of the 
surgery, there was no notable effusion; there was a little 
radial tear in the posterior horn of the left lateral 
meniscus.  There were no major abrasive changes noted to the 
articular cartilage of the femur or the iria in either the 
medial or lateral compartments or the patellofemoral 
compartment.  

A March 2007 MRI demonstrated no acute meniscal tear.  There 
was increased signal intensity within anterior cruciate 
ligament, consistent with an intrasubstance tear or possibly 
partial-thickness tear of the anterior cruciate ligament.  
There was small suprapatellar joint effusion, as well as mild 
osteoarthritic changes.  

In March 2008, the veteran was afforded an additional VA 
examination.  At that time, the veteran's gait was antalgic 
and there was evidence of abnormal weight bearing and 
abnormal shoe wear pattern on the outside edge of the heels.  
Range of motion of the left knee was from zero to 91 degrees, 
with pain beginning a 82 degrees.  There was no additional 
limitation of motion on repetitive use.  There was evidence 
of crepitus and painful motion.  There was no evidence of 
instability, patellar abnormality, meniscus abnormality, or 
Osgood Schlater's disease.  An associated October 2007 x-ray 
report demonstrated mild left knee degenerative joint disease 
with decreased medial compartment joint space.  

Although the a March 2007 MRI and an October 2007 x-ray 
demonstrated that the veteran has arthritis, he is not 
entitled to a separate 10 percent rating under Diagnostic 
Code 5003 pursuant to the General Counsel opinion VAOGCPREC 
23-97.  In this respect, the veteran has not demonstrated any 
left knee limitation of extension and his left knee 
limitation of flexion does not warrant even a compensable 
rating.  Flexion of the left knee was limited to, at its, 
worst, to 82 degrees, due to pain, and there was no 
additional limitation of motion with repetitive use.  If the 
Board were to assign a separate 10 percent rating, the rating 
would be assigned based on the pain on motion; however, one 
of the criteria under Diagnostic Code 5259 is pain and is 
considered in the currently assigned 10 percent.  To assign 
separate 10 percent ratings for painful arthritis would 
constitute pyramiding if a separate rating exists under 
Diagnostic Code 5259 where pain is already contemplated, and 
as such, is to be avoided pursuant to 38 C.F.R. § 4.14.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under the diagnostic 
criteria for rating limitation of motion.  Diagnostic Codes 
5260 and 5261 provide for rating based on limitation of 
motion.  As noted, however, the medical evidence of record 
does not demonstrate limitation of motion that would warrant 
a compensable rating under Diagnostic Codes 5260 and 5261.  
The veteran has not demonstrated limitation of flexion to 30 
degrees to warrant a 20 percent rating under Diagnostic Code 
5260 or limitation of extension to 15 degrees to warrant a 20 
percent rating under Diagnostic Code 5261.

The Board has also considered the applicability of a higher 
rating for the veteran's left knee disability under other 
appropriate diagnostic codes.  There is, however, no medical 
evidence of ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, or impairment of the tibia 
or fibula such as to warrant the application of Diagnostic 
Codes 5256, 5257, 5258, or 5262.  See 38 C.F.R. § 4.71a.  
Upon VA examination, in March 2008, there was no evidence of 
instability, patellar abnormality, meniscus abnormality, or 
Osgood Schlater's disease.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1), 
however, aside from the periods of temporary total 
evaluations following the veteran's March 2004 surgery, the 
record contains no objective evidence that the veteran's 
service-connected left knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left knee disability is appropriately 
compensated by the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable. 

In conclusion, a disability rating in excess of 10 percent 
for a left knee disability is not warranted.





ORDER

Entitlement to service connection for a right knee disorder, 
secondary to a service-connected left knee disability, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


